DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claim 1, line 13 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation "the distal side of the blood feeding hole" in lines 2-3, and also recites “the distal side” in line 5.  There is insufficient antecedent basis for each of these limitations in the claim. This wording also makes the claim unclear because it makes it seem as if the distal wall must be curved towards itself. The examiner will assume that claim 2 is intended to describe distal wall 63c as seen in Fig. 5 and described in instant paragraph [0083].
Claim 3 recites the limitation "the distal side of the blood feeding hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the proximal side of the blood feeding hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
gradually” in claim 6, line 22 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the distal side of the blood feeding hole" in lines 2-3, and also recites “the distal side” in line 5.  There is insufficient antecedent basis for each of these limitations in the claim. This wording also makes the claim unclear because it makes it seem as if the distal wall must be curved towards itself. The examiner will assume that claim 7 is intended to describe distal wall 63c as seen in Fig. 5 and described in instant paragraph [0083].
Claim 8 recites the limitation "the distal side of the blood feeding hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the proximal side of the blood feeding hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 7-10 are rejected as they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahurkar (US 4,134,402) in view of Bell et al. (US 2006/0020256 A1, hereafter ‘Bell’), and further in view of Jonkman et al (US 5,976,114, hereafter ‘Jonkman’).
	As to claim 1, Mahurkar discloses a catheter (20; see Figs. 6-9) extending in an axial direction (left to right in Fig. 6) for allowing passage of blood (device being used for hemodialysis – see abstract & all of background section), comprising: a tube (tube referred to as “blood intake lumen 23”) defining 
Mahurkar is silent to the connector being rigid. Bell discloses reinforced catheters including making portions of the catheters rigid by adding reinforcement members such as braids or strengthening particles (see Figs. 3-7, para 0024, 0027, 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Mahurkar in view of Bell to make the connector be rigid, or by making a portion of 21 including the side hole 24 be rigid (and thus interpreting the rigid portion as the “connector”). One would have been motivated to do so in order to do make it so the connector is resistant to kinking, is more durable, and more pressure resistant (see para 0017, 0024, 0027, 0029 of Bell)
Mahurkar in view of Bell is silent to wherein the opening has an outer shape decreasing gradually in width from the proximal edge to the distal end. Jonkman teaches an opening (aperture 46 + scoop 40 together forming an opening – see Figs. 1-4) that has an outer shape decreasing gradually in width from a proximal edge (bottom proximal end of scoop 44) to the distal end (opening is thinner at distal tip of 44 – see Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Mahurkar (as already modified above) such that the opening has an outer shape decreasing gradually in width from the proximal edge to the distal end. One would have been motivated to do so based on Jonkman, which teaches modifying the contours of openings based on desired fluid flow characteristics out of the openings including minimizing any jet blasting effect (see lines 16-53 col. 3 of Jonkman).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahurkar in view of Bell and Jonkman as applied to claim 1 above, and further in view of Consalvo (US 4,098,275).
As to Claim 5, Mahurkar in view of Bell and Jonkman teaches the catheter according to claim 1 as described above, but is silent to wherein the tube has a semi-cylindrical shape on a proximal side from the blood feeding hole.
	Consalvo discloses a tube (arterial tube 7) that has a semi-cylindrical shape on a proximal side from the blood feeding hole (10) (see Fig. 5, line 52 col. 3 through line 34 col. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Mahurkar (as already modified above) further such that the tube has a semi-cylindrical shape on a proximal side from the blood feeding hole. One would have been motivated to do so as Consalvo teaches that in an area where two tubes are adjacent (Mahurkar shows its tubes being adjacent in at least Fig. 7)) a semi-circular design can be used - Consalvo teaches “With this construction the total fluid flow resistance will be lower than in the case of two cylindrical tubes inside a cylindrical tube of the same diameter as the overall external diameter of the two adjoining semi-cylindrical sections” (see para beginning line 5 col. 3).
	

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, while Mahurkar in view of Bell and Jonkman teaches the catheter according to claim 1 as described above, each are silent on wherein the blood feeding hole further comprises a distal wall formed at the distal side of the blood feeding hole as an extension of a bottom planar wall of the tube 
As to claim 3 while Mahurkar in view of Bell and Jonkman teaches the catheter according to claim 1 as described above, each are silent on a rib extending between the distal side of the blood feeding32Attorney Docket 2016-0396US01(10027) hole and the proximal side of the blood feeding hole, configured to prevent a biological tissue from being caught by the blood feeding hole in combination with the limitations of claim 1.
Claim 4 depends from claim 3.
As to claim 6, no obvious combination of prior art was found that satisfies all of the limitations of a catheter extending in an axial direction for conveying blood in an extracorporeal blood circulator, comprising: a rigid connector having a side hole; a first tube with a proximal end connected to a distal side of the connector and a distal end for receiving a blood flow from a living body; a second tube with a distal end connected to a proximal side of the connector and a proximal end for coupling the blood flow received from the living body to the extracorporeal blood circulator; a third tube installed within the second tube and defining 33Attorney Docket 2016-0396US01(10027) a blood feeding lumen extending in the axial direction, wherein the third tube has a distal end coupled to the connector and a proximal end for receiving a return blood flow from the extracorporeal blood circulator, wherein the distal end of the third tube defines a blood feeding hole in cooperation with the side hole to define an opening with a proximal edge facing the blood feeding lumen that is cut out to a bottom portion of the blood feeding hole so that the proximal edge is substantially perpendicular to the axial direction, and wherein the opening has an outer shape decreasing gradually in width from the proximal edge to the distal end of the blood feeding hole.
Claims 7-10 depend from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783